DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 25, 27, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-4, 7, 10, 13-14, 25, 27, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170111880 A1) in view of Ranta-aho (US 20190159182 A1).

Regarding claim 1, Park et al. teach an apparatus for wireless communication by a user equipment (UE) (), comprising: 
a memory (Park MEMORY 1322 in Fig. 12); and a processor coupled to the memory (Park [0349] The memory 1322 is connected with the processor 1321), the processor is configured to: 
receive ,via a first signaling (Park [0008] receiving assistance data),  an indication of a positioning reference signal configuration (Park [0008] receiving assistance data including reference cell information (ReferenceCellInfo) and neighboring cell information (NeighbourCellInfo) from a serving base station, Park [0179] the prsInfo includes a PRS bandwidth (prs-Bandwidth), a PRS configuration index (prs-ConfigurationIndex), Park [0180]  The prs-Bandwidth represents the bandwidth used for configuring the PRS) for one or more a transmission reception points (Park [0191] The prsInfo represents information on the PRS configuration of the neighboring cell), the positioning reference signal configuration indicating a bandwidth  the prsInfo includes PRS Bandwidth) or a number of resource blocks of a positioning reference signal resource ; and
receive, via a second signaling that is different from the first signaling (Park [0012] the method may further include), a measurement indicator (Park [0012] receiving a control message including indication information indicating whether an operation associated with the second positioning reference signal is triggered from the serving base station) that configures the UE to measure the positioning reference signal (Park [0012]  the operation associated with the second positioning reference signal is measurement and reporting of the second positioning reference signal) over the bandwidth or the number of resource blocks of the positioning reference signal resource  (Park [0014] the control message may include S at least one of .. transmission band information of the second positioning reference signal); and
measure the positioning reference signal based at least in part on the positioning reference signal resource (Park [0008] measuring a reference signal time difference (RSTD) for the reference cell of at least one neighboring cell by using the received positioning reference signal) and the measurement indicator  (Park [0012] an operation associated with the second positioning reference signal is triggered from the serving base station, wherein the operation associated with ).
Park et al. do not explicitly teach
the positioning reference signal configuration indicating a reference point within a carrier bandwidth of a component carrier; and
determine, based at least in part on the positioning reference signal configuration , a start of the positioning reference signal resource that is offset by a gap in frequency relative to the reference point.
In a similar endeavor, Ranta-aho et al. teach
the positioning reference signal configuration indicating a reference point within a carrier bandwidth of a component carrier (Ranta-aho [0019]-[0020] transmitting an index to the user equipment... index may be the common reference point of the common frequency resource allocation grid) and
determine, based at least in part on the positioning reference signal configuration (Ranta-aho [0021] The downlink control information may include a frequency allocation) a start that is offset by a gap in frequency relative to the reference point (Ranta-aho Figure 2, Ranta-aho [0052] starting frequency location of the bandwidth part, meaning the left edge, left-most, or first PRB of the BWP, may be offset by a UE specific number of PRBs, also referred to as a K, from the reference point of the common frequency resource allocation grid ,and [0065]    The frequency location of BWPstart from a reference point... The offset may determine the start of the BWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Park et al. by incorporating Ranta-aho et al. offset from the reference point to arrive at the invention.
The motivation of doing so would have defined the start of the bandwidth allocation when the start differs from the reference point.

. Regarding claim 3, the combination of Park et al. and  Ranta-aho et al. teaches the apparatus of claim 1, wherein the processor is further configured to:
 generate a measurement of the positioning reference signal based at least in part on the positioning reference signal resource (Park [0008] measuring a reference signal time difference (RSTD) for the reference cell of at least one neighboring cell by using the received positioning reference signal) ; and 
transmit the measurement to a network entity (Park [0008] reporting the measured RSTD to the serving base station).

Regarding claim 4, the combination of Park  et al. and  Ranta-aho et al. teaches the apparatus of claim 1, wherein the processor is further configured to: 
determine a positioning estimate of the UE based at least in part on measuring the positioning reference signal within the positioning reference signal resource (Park [0224] the terminal is configured with the PRS transmission ).
 
Regarding claim 7, the combination of Park et al. and  Ranta-aho et al. teaches the apparatus of claim 1, wherein the reference point differs from a starting resource block of the carrier bandwidth (Ranta-aho Figure 2, Ranta-aho [0052] starting frequency location of the bandwidth part, meaning the left edge, left-most, or first PRB of the BWP, may be offset by a UE specific number of PRBs, also referred to as a K, from the reference point of the common frequency resource allocation grid).
The motivation of doing so would have defined the start of the bandwidth allocation when the start differs from the reference point.

Regarding claim 10, the combination of Park et al. and Ranta-aho et al. teaches the apparatus of claim 1, wherein the reference point is a starting resource block of the carrier bandwidth (Ranta-aho Fig. 1 PRB0 and  Fig. 2).
 The motivation of doing so would have defined the start of the bandwidth allocation.

Regarding claim 13, the combination of Park et al., Ranta-aho teaches The apparatus of claim 1, wherein the UE maintains transmission of the positioning reference signal throughout a duration of a connection with the one or more transmission reception points (Park [0012] a control message including indication information indicating whether an operation associated with the second positioning reference signal is triggered , Park [0275] end time information of a time interval in which the terminal measures the second E-PRS may also be explicitly defined, configured, or indicated)based at least in part on received RRC signaling or a received configuration (Park [0106] The base station may transfer configuration information for the measurement to the UE through the higher layer signaling (for example, an RRC connection reconfiguration message).

Regarding claim 14, the combination of Park et al., Ranta-aho. teaches the apparatus of claim 1, wherein the UE maintains transmission of the positioning reference signal beginning after receiving a first medium access control (MAC) control element and until receiving a second MAC CE that de-activates the transmission of the positioning reference signal (CE) (Park [0273] the activation or deactivation of the measurement and reporting operations of the second E-PRS is triggered to a MAC layer (e.g., MAC CE))).

Regarding claim 25, Park et al. teach an apparatus for wireless communication by a network entity, comprising: 
Park [0348] The memory 1312 is connected with the processor 1311)), the processor configured to: 
transmit, via a first signaling, an indication of a positioning reference signal configuration (Park [0008] receiving assistance data including reference cell information (ReferenceCellInfo) and neighboring cell information (NeighbourCellInfo) from a serving base station, Park [0179] the prsInfo includes a PRS bandwidth (prs-Bandwidth), a PRS configuration index (prs-ConfigurationIndex), Park [0180]  The prs-Bandwidth represents the bandwidth used for configuring the PRS) for one or more transmission reception points (Park [0191] The prsInfo represents information on the PRS configuration of the neighboring cell), the positioning reference signal configuration indicating a bandwidth (Park [0179] the prsInfo includes PRS Bandwidth) or a number of resource blocks of a positioning reference signal resource; 
transmit, via a second signaling that is different from the first signaling (Park [0012] the method may further include), a measurement indicator (Park [0012] receiving a control message including indication information indicating whether an operation associated with the second positioning reference signal is triggered from the serving base station) that configures a user equipment (UE) to measure a positioning reference signal (Park [0012]  the operation ) over the bandwidth or the number of resource blocks of the positioning reference signal resource (Park [0014] the control message may include S at least one of .. transmission band information of the second positioning reference signal); and 
transmit the positioning reference signal to the UE associated with the positioning reference signal resource and the measurement indicator (Park [0127] The PRS as the reference signal used for positioning of the terminal is transmitted only through resource blocks of the downlink subframe determined for transmitting the PRS).
Park et al. do not explicitly teach
the positioning reference signal configuration indicating a reference point within a carrier bandwidth of a component carrier; and
determine, based at least in part on the positioning reference signal configuration, a start of the positioning reference signal resource that is offset by a gap in frequency relative to the reference point.
In a similar endeavor, Ranta-aho et al. teach
the positioning reference signal configuration indicating a reference point within a carrier bandwidth of a component carrier (Ranta-aho [0019]-[0020] transmitting an index to the user equipment... index may be ) and
determine, based at least in part on the positioning reference signal configuration (Ranta-aho [0021] The downlink control information may include a frequency allocation) a start that is offset by a gap in frequency relative to the reference point (Ranta-aho Figure 2, Ranta-aho [0052] starting frequency location of the bandwidth part, meaning the left edge, left-most, or first PRB of the BWP, may be offset by a UE specific number of PRBs, also referred to as a K, from the reference point of the common frequency resource allocation grid ,and [0065]    The frequency location of the BWP may be offset by NBWPstart from a reference point... The offset may determine the start of the BWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Park et al. by incorporating Ranta-aho et al. offset from the reference point to arrive at the invention.
The motivation of doing so would have defined the start of the bandwidth allocation when the start differs from the reference point.


Regarding claim 27, Park et al. teach A method for wireless communication by a user equipment (UE), comprising: 
receiving assistance data),  an indication of a positioning reference signal configuration (Park [0008] receiving assistance data including reference cell information (ReferenceCellInfo) and neighboring cell information (NeighbourCellInfo) from a serving base station, Park [0179] the prsInfo includes a PRS bandwidth (prs-Bandwidth), a PRS configuration index (prs-ConfigurationIndex), Park [0180]  The prs-Bandwidth represents the bandwidth used for configuring the PRS) for one or more a transmission reception points (Park [0191] The prsInfo represents information on the PRS configuration of the neighboring cell), the positioning reference signal configuration indicating a bandwidth  (Park [0179] the prsInfo includes PRS Bandwidth) or a number of resource blocks of a positioning reference signal resource ; 
receiving, via a second signaling that is different from the first signaling (Park [0012] the method may further include), a measurement indicator (Park [0012] receiving a control message including indication information indicating whether an operation associated with the second positioning reference signal is triggered from the serving base station) that configures the UE to measure the positioning reference signal (Park [0012]  the operation associated with the second positioning reference signal is measurement and reporting of the second positioning reference signal) the control message may include S at least one of .. transmission band information of the second positioning reference signal); and
measuring the positioning reference signal based at least in part on the positioning reference signal resource (Park [0008] measuring a reference signal time difference (RSTD) for the reference cell of at least one neighboring cell by using the received positioning reference signal)) and the measurement indicator  (Park [0012] an operation associated with the second  positioning reference signal is triggered from the serving base station, wherein the operation associated with the second positioning reference signal is measurement and reporting of the second positioning reference signal.
Park et al. do not explicitly teach
the positioning reference signal configuration indicating a reference point within a carrier bandwidth of a component carrier; and
determining, based at least in part on the positioning reference signal configuration , a start of the positioning reference signal resource that is offset by a gap in frequency relative to the reference point.
In a similar endeavor, Ranta-aho et al. teach
transmitting an index to the user equipment... index may be the common reference point of the common frequency resource allocation grid) and
determining, based at least in part on the positioning reference signal configuration (Ranta-aho [0021] The downlink control information may include a frequency allocation) a start that is offset by a gap in frequency relative to the reference point (Ranta-aho Figure 2, Ranta-aho [0052] starting frequency location of the bandwidth part, meaning the left edge, left-most, or first PRB of the BWP, may be offset by a UE specific number of PRBs, also referred to as a K, from the reference point of the common frequency resource allocation grid ,and [0065]    The frequency location of the BWP may be offset by NBWPstart from a reference point... The offset may determine the start of the BWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Park et al. by incorporating Ranta-aho et al. offset from the reference point to arrive at the invention.
The motivation of doing so would have defined the start of the bandwidth allocation when the start differs from the reference point.


Regarding claim 29, Park et al. teach A method for wireless communication by a network entity, comprising: 
transmitting, via a first signaling, an indication of a positioning reference signal configuration (Park [0008] receiving assistance data including reference cell information (ReferenceCellInfo) and neighboring cell information (NeighbourCellInfo) from a serving base station, Park [0179] the prsInfo includes a PRS bandwidth (prs-Bandwidth), a PRS configuration index (prs-ConfigurationIndex), Park [0180]  The prs-Bandwidth represents the bandwidth used for configuring the PRS) for one or more transmission reception points (Park [0191] The prsInfo represents information on the PRS configuration of the neighboring cell), the positioning reference signal configuration indicating a bandwidth (Park [0179] the prsInfo includes PRS Bandwidth) or a number of resource blocks of a positioning reference signal resource; 
transmitting, via a second signaling that is different from the first signaling (Park [0012] the method may further include), a measurement indicator (Park [0012] receiving a control message including indication information indicating whether an operation associated with the second positioning reference signal is triggered from the serving base station) that configures a user equipment (UE) to measure a positioning reference signal (Park [0012]  the operation associated with the second positioning reference signal is measurement and reporting of the second positioning reference signal) over the bandwidth or the the control message may include S at least one of .. transmission band information of the second positioning reference signal); and
transmitting the positioning reference signal to the UE associated with the positioning reference signal resource and the measurement indicator (Park [0127] The PRS as the reference signal used for positioning of the terminal is transmitted only through resource blocks of the downlink subframe determined for transmitting the PRS).
Park et al. do not explicitly teach
the positioning reference signal configuration indicating a reference point within a carrier bandwidth of a component carrier; and
determining, based at least in part on the positioning reference signal configuration , a start of the positioning reference signal resource that is offset by a gap in frequency relative to the reference point.
In a similar endeavor, Ranta-aho et al. teach
the positioning reference signal configuration indicating a reference point within a carrier bandwidth of a component carrier (Ranta-aho [0019]-[0020] transmitting an index to the user equipment... index may be the common reference point of the common frequency resource allocation grid) and
determining, based at least in part on the positioning reference signal configuration (Ranta-aho [0021] The downlink control information may ) a start that is offset by a gap in frequency relative to the reference point (Ranta-aho Figure 2, Ranta-aho [0052] starting frequency location of the bandwidth part, meaning the left edge, left-most, or first PRB of the BWP, may be offset by a UE specific number of PRBs, also referred to as a K, from the reference point of the common frequency resource allocation grid ,and [0065]    The frequency location of the BWP may be offset by NBWPstart from a reference point... The offset may determine the start of the BWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Park et al. by incorporating Ranta-aho et al. offset from the reference point to arrive at the invention.
The motivation of doing so would have defined the start of the bandwidth allocation when the start differs from the reference point.

Regarding claim 32, the combination of Park et al. and  Ranta-aho et al. teaches the apparatus of claim 1, wherein the processor is further configured to: 
receive the positioning reference signal , wherein measuring the positioning reference signal is based at least in part on receiving the positioning reference signal (Park [0009]  receiving the aggregated PRS using the information on the plurality of the cells, and measuring a reference signal time difference (RSTD) for the plurality of the cells using the received aggregated PRS).

Claims 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170111880 A1) in view of Ranta-aho (US 20190159182 A1), and in further view of MARKHOVSKY et al. (US 20190285722 A1).



Regarding claim 5, the combination of Park et al. and  Ranta-aho et al. teaches the apparatus of claim 1, but does not teach wherein the processor is further configured to: 
receive positioning information that indicates a first location of the transmission reception point and at least a second location of at least a second transmission reception point based at least in part on transmitting the positioning reference signal; and 
determine a positioning estimate of the UE based at least in part on the positioning information.
In a similar endeavor, MARKHOVSKY et al. teach
receive positioning information that indicates a first location of the transmission reception point and at least a second location of at least a second transmission reception point (MARKHOVSKY [0559] With knowledge of the eNB’ s coordinates and the height of the serving cell tower antenna, the position of the UE can be calculated by the network, MARKHOVSKY 0583] each sector position at the tower are known)based at least in part on transmitting the positioning reference signal (MARKHOVSKY [0505] Positioning Reference Signals are used to take these measurements); and 
With knowledge of the eNB’ s coordinates and the height of the serving cell tower antenna, the position of the UE can be calculated by the network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Park et al. and  Ranta-aho et al. by incorporating  MARKHOVSKY et al. to arrive at the invention.
The motivation of doing so would have determined the position of the user equipment.

Regarding claim 6, the combination of Park et al. and  Ranta-aho et al. teaches the apparatus of claim 1, but does not teach wherein the processor is further configured to: 
receive a positioning reference signal measurement report that indicates a first measurement and a first location of a first transmission reception point and at least a second measurement and at least a second location of at least a second transmission reception point based at least in part on transmitting the positioning reference signal ; and 
determine a positioning estimate of the UE based at least in part on the positioning reference signal measurement report.
In a similar endeavor, MARKHOVSKY et al. teach
With knowledge of the eNB’ s coordinates and the height of the serving cell tower antenna); and 
determine a positioning estimate of the UE based at least in part on the positioning reference signal measurement report (MARKHOVSKY [0559] ] With knowledge of the eNB’ s coordinates and the height of the serving cell tower antenna, the position of the UE can be calculated by the network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Park et al. and  Ranta-aho et al. by incorporating  MARKHOVSKY et al. to arrive at the invention.
The motivation of doing so would have determined the position of the user equipment.


Regarding claim 12, the combination of Park et al. and  Ranta-aho et al. teach the apparatus of claim 1, but does not teach wherein the processor is further configured to: 
receive a second indication of a second positioning reference signal configuration of a second transmission reception point; 

transmit a second positioning reference signal or measuring the second positioning reference signal within the second the positioning reference signal resource.
In a similar endeavor, MARKHOVSKY et al. teach
transmit a second positioning reference signal or measuring the second positioning reference signal (MARKHOVSKY [0039] splits the number of available (hearable) reference points (base stations) to have multiple sets of three RSTD/TDOA subsets and finds closed-form solutions for each subset, [0358] the signals from three base stations are received, [0446] based on range observables from three or more cells the location fix can be estimated using multilateration and location consistency algorithms).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Park et al. and  Ranta-aho et al. by incorporating  MARKHOVSKY et al. measuring signals from three base stations to arrive at the invention. This would have required repeating the steps of claim 1 as disclosed by the combination of Park et al. and Ranta-aho et al. for the three base stations, i.e.,
receive a second indication of a second positioning reference signal configuration of a second transmission reception point (Park [0008] receiving assistance data including reference cell information ; 
determine, based at least in part on the second positioning reference signal configuration a second reference point within the carrier bandwidth of the component carrier (Ranta-aho [0019]-[0020] transmitting an index to the user equipment... index may be the common reference point of the common frequency resource allocation grid) and a second positioning reference signal resource for a second positioning reference signal relative to the second reference signal (Park [0180]  The prs-Bandwidth represents the bandwidth used for configuring the PRS) for one or more a transmission reception points) relative to the reference point (Ranta-aho Figure 2, Ranta-aho [0052] starting frequency location of the bandwidth part, meaning the left edge, left-most, or first PRB of the BWP, may be offset by a UE specific number of PRBs, also referred to as a K, from the reference point of the common frequency resource allocation grid ,and [0065]    The frequency location of the BWP may be offset by NBWPstart from a reference point... The offset may determine the start of the BWP);  and
transmit a second positioning reference signal or measuring the second positioning reference signal within the second the positioning reference signal resource (signal time difference (RSTD) for the reference cell ).
The motivation of doing so would have improved the determined position of the user equipment.




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170111880 A1), in view of Ranta-aho (US 20190159182 A1), and  in further view of 3GPP TS 38.211 version 15.2.0 Release 15.



Regarding claim 8, the combination of Park et al. and  Ranta-aho et al. teaches the apparatus of claim 7, but does not teach wherein the processor is further configured to: 
 determine a scrambling sequence for the positioning reference signal based at least in part on the reference point; 
scramble a first sequence with the scrambling sequence to generate a positioning reference sequence; and
generate the positioning reference signal based at least in part on the positioning reference sequence.
In a similar endeavor, 3GPP teaches
 determine a scrambling sequence for the positioning reference signal based at least in part on the reference point (3GPP section 7.4.1.5.3 the UE shall assume the sequence r(m) being mapped to resources elements (k,l)p,μ  k = 0 is subcarrier 0 in common resource block 0); 
scramble a first sequence with the scrambling sequence to generate a positioning reference sequence (3GPP section 5.2.1 the equation defining c(n), and  section 7.4.1.5.3 the equation for r(m) in the third line) ; and 
generate the positioning reference signal based at least in part on the positioning reference sequence (3GPP section 7.4.1.5.3 the equation for r(m) in the third line) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Park et al. and  Ranta-aho et al. by incorporating 3GPP to arrive at the invention.
The motivation of doing so would have generated the positioning reference signal. 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170111880 A1), in view of Ranta-aho (US 20190159182 A1), and in further view of Choi (WO 2019212246 A1).


Regarding claim 9, the combination of Park et al. and Ranta-aho  teaches the apparatus of claim 7, wherein the processor is further configured to: 
measure the positioning reference signal within the positioning reference signal resource ((Park [0008] measuring a reference signal time difference 
The combination of Park et al. and Ranta-aho teaches does not  teach
 using a subcarrier spacing of the carrier bandwidth that differs from a subcarrier spacing of an active bandwidth part within the carrier bandwidth configured for the UE .
In a similar endeavor, Choi et al. teach
using a subcarrier spacing of the carrier bandwidth that differs from a subcarrier spacing of an active bandwidth part within the carrier bandwidth configured for the UE (Choi Fig. 22,  [0157] each terminal to receive a location reference signal by activating a plurality of specific bandwidth part [0179] the base station may transmit a positioning reference signal (PRS) signal simultaneously in the full bandwidth part (BWP). For example, in the first bandwidth part, the subcarrier spacing may be set to 120 kHz so that the positioning reference signal PRS may be transmitted. In addition, in the second bandwidth part, the subcarrier spacing is set to 15 kHz so that the positioning reference signal PRS may be transmitted. Similarly, in the third bandwidth part, the subcarrier spacing is set to 30 kHz, and in the fourth bandwidth part, the subcarrier spacing is set to 60 kHz so that the positioning reference signal PRS can be transmitted). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Park et al. and Ranta-aho by incorporating Choi et al.to arrive at the invention.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170111880 A1), in view of Ranta-aho (US 20190159182 A1, and in further view Chuang et al. (provisional applications 62/740,459).

Regarding claim 11, the combination of  Park et al. and Ranta-aho  et al. teaches the apparatus of claim 10, wherein the processor is further configured to: 
measure the positioning reference signal within the positioning reference signal resource  (Park [0012] measurement and reporting of the second positioning reference signal).

 the combination of  Park et al. and Ranta-aho  et al. does not teach
using a subcarrier spacing of the carrier bandwidth that is the same as a subcarrier spacing of an active bandwidth part within the carrier bandwidth configured for the UE.
In a similar endeavor, Chuang et al. teach
using a subcarrier spacing of the carrier bandwidth that is the same as a subcarrier spacing of an active bandwidth part within the carrier bandwidth configured for the UE (Chuang Page 9 Fig on right side  showing using all the subcarriers in the active Bandwidth over OFDM symbols).

The motivation of doing so would have avoided interference between different transmission points. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170111880 A1), in view of Ranta-aho (US 20190159182 A1, and in further view of Xiong et al. (US 20190178976 A1).

Regarding claim 15, the combination of Park et al., Ranta-aho teaches the apparatus of claim 1, but do not teach wherein the processor is configured to: 
receive a gap indicator that indicates one or more symbols before or after a positioning reference signal occasion.
In a similar endeavor, Xiong et al. teach
receive a gap indicator (Xiong [0032] reference signal configuration information includes  ... a number of subframes forming a gap between broadcast of adjacent position reference signals) that indicates one or more symbols before or after a positioning reference signal occasion ([0014] degenerating a time gap between broadcast of said position reference signals  by not broadcasting a position reference .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Park et al. and Ranta-aho by incorporating  Xiong et al.  to arrive at the invention.
The motivation of doing so would have allowed signals from other network nodes involved in the OTDOA to be more easily detected by the user equipment (Xiong [0003]).


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170111880 A1) in view of Ranta-aho (US 20190159182 A1) , and in further view of Si et al. (WO 2020001380 A1).



Regarding claim 16, the combination of Park et al., Ranta-aho teaches the apparatus of claim 1, but do not teach wherein the processor is configured to: 
receive signaling that configures the UE with at least one bandwidth part and an active bandwidth part from the at least one bandwidth part, wherein the positioning reference signal resource intersects with a bandwidth of the active bandwidth part.
In a similar endeavor, Si et al.
receive signaling that configures the UE with at least one bandwidth part and an active bandwidth part from the at least one bandwidth part (Si[0016] Configure the ), wherein the positioning reference signal resource intersects with a bandwidth of the active bandwidth part (Si [0043] The target transmission bandwidth is associated with at least one of an activated bandwidth part BWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Park et al., Ranta-aho et al. by incorporating  Si et al.  to arrive at the invention.
The motivation of doing so would have improved PRS reception and the accuracy of location estimation (Si [0046])

Regarding claim 17, the combination of Park et al., Ranta-aho et al., and Si et al. teaches the apparatus of claim 16, wherein the processor is configured to: 
determine that an intersection of the positioning reference signal resource and the bandwidth of the active bandwidth part satisfies a threshold (Si [0058] the above-mentioned activated BWP bandwidth should be greater than or equal to a preset bandwidth threshold).
The motivation of doing so would have improved the accuracy of location estimation.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170111880 A1), in view of Ranta-aho (US 20190159182 A1, , and in further view of Siomina et al. (US 20120252487 A1)

Regarding claim 24, the combination of Park et al., Ranta-aho et al. teaches the apparatus of claim 1, but do not teach wherein the processor is configured to:
transmit a capability indicator that indicates a defined bandwidth support for the positioning reference signal that spans a plurality of component carriers; and 
receive a gap indicator that configures a time domain gap before or after a positioning reference signal occasion.
In a similar endeavor, Siomina et al. teach
transmit a capability indicator that indicates a defined bandwidth support for the positioning reference signal that spans a plurality of component carriers (Siomina [0024] The UE 102 may also report specifically for the positioning purpose, e.g. upon a network request, the set of supported frequency bands); and 
receive a gap indicator that configures a time domain gap (Siomina [0049] send the measurement gap configuration to the UE.) before or after a positioning reference signal occasion (Siomina [0026] E-UTRAN must provide a single measurement gap pattern with constant gap duration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Park et al., Ranta-aho et al. by incorporating  Siomina et al.  to arrive at the invention.
.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.( US 20170111880 A1) in view of Ranta-aho (US 20190159182 A1), and in further view of Park et al. (US 20170201960 A1 denoted later by Park2).

Regarding claim 33, the combination of Park et al. and  Ranta-aho et al. teaches the apparatus of claim 1, but does not teach
wherein the processor is further configured to:
receive a port indication that indicates to apply a same port across the positioning reference signal resource or to apply a different port for each component carrier of a plurality of component carriers, wherein the positioning reference signal resource spans the plurality of component carriers.
In a similar endeavor, Park2teach
 receive a port indication (Park2 [0013] the PRS configuration information may include cyclic prefix (CP) length information and cell specific reference signal (CRS) antenna port configuration information)that indicates to apply a same port across the positioning reference signal resource (Park2 [0112] the number of CRS antenna port of CCs on which an aggregated PRS (or CA-based PRS) is transmitted corresponds to 1)or to apply a different port for each component 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Park et al. and  Ranta-aho et al. by incorporating Park2 to arrive at the invention.
The motivation of doing so would have estimated an RSTD of a higher resolution, thus improving the positioning accuracy. 

Regarding claim 34, the combination of Park et al., Ranta-aho et al., and  Park2 teaches the apparatus of claim 33, wherein the processor is further configured to:
determine to apply a same port across the positioning reference signal resource based at least in part on the positioning reference signal resource spanning a plurality of component carriers (Park2 [0112] the number of CRS antenna port of CCs on which an aggregated PRS (or CA-based PRS) is transmitted corresponds to 1).
The motivation of doing so would have estimated an RSTD of a higher resolution, thus improving the positioning accuracy. 


Allowable Subject Matter
Claims 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 19, the combination of Park et al., Ranta-aho et al, and Si et al. teaches the apparatus of claim 18, but does not teach
wherein the bandwidth or the number of resource blocks of the positioning reference signal resource exceeds a bandwidth of an active bandwidth part. 


Regarding claim 20, the combination of Park et al., Ranta-aho et al, and Si et al. teaches the apparatus of claim 16, but does not teach 
wherein the active bandwidth part does not change during at least one positioning reference signal occasion or at least one positioning reference signal occasion group.

Regarding claim 21, the combination of Park et al., Ranta-aho et al., and Si et al. teaches the apparatus of claim 16, but does not teach
wherein the active bandwidth part does not change during a plurality of positioning reference signal occasions or a plurality of positioning reference signal occasion groups within a defined time window.

Regarding claim 22, the combination of Park et al., Ranta-aho et al.  and Si et al. teaches the apparatus of claim 16, but does not teach
wherein the active bandwidth part does not change during a plurality of positioning reference signal occasions or a plurality of positioning reference signal 

Regarding claim 23, the combination of Park et al., Ranta-aho et al. ,  and Si et al. teaches the apparatus of claim 16, but does not teach 
wherein the frequency domain allocation of the positioning reference signal does not change when the active bandwidth part changes to a second active bandwidth part during at least one positioning reference signal occasion or at least one positioning reference signal occasion group.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAID M ELNOUBI/Examiner, Art Unit 2644